Judgment, Supreme Court, Bronx County (George Covington, J.), rendered on or about April 28, 1997, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim would require a CPL 440.10 motion in order to develop the record as to matters of strategy and the availability of a potential medical expert witness. On the existing record, we find that defendant received meaningful representation (see, People v Ben*644evento, 91 NY2d 708; People v Hall, 168 AD2d 310, 311, lv denied 77 NY2d 906).
We have considered and rejected defendant’s remaining claims. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.